Title: To John Adams from Jesse Torrey, Jr., 17 January 1820
From: Torrey, Jesse, Jr.
To: Adams, John


				
					Sir,
					New Lebanon Jan. 17, 1820.
				
				I hope you will excuse the freedom I have used, in sending you a copy of the Moral Instructor.—Judging from the conspicuous seat which you occupy in the republic of moral and political literature, I have no doubt but you are taxed with the perusal of more new books than suits your convenience or inclination, at your advanced period of life.—I am induced to believe, however, that the subject of my book will not be wholly uninteresting to you, because I am satisfied that you concur in sentiment, with every wise patriot, that the advancement of knowledge and morality, is vitally connected with the stability of our republic, and the happiness and prosperity of its members. The general diffusion of the kind and quantity of knowledge which is essential to the welfare of all men, seems to be impracticable, except by selecting and concentrating the excellencies of the most useful books, into a cheap form. But even after this is done, there are thousands who are destitute of means to purchase the most abbreviated epitomes of useful knowledge, and thousands more who have the means, but are destitute of the disposition.The remedy, which I propose, to these obstacles, (as you will see in the first part of my book) is the establishment of free libraries; which, I am firmly persuaded, are equally necessary, and ought to be co-extensive with free schools.I consider myself the first projector of free libraries; and I believe this method of disseminating information universally, to be as great an improvement upon the ordinary mode of conducting libraries, as the Lancasterian scheme is, upon the common way of elementary instruction.—I cannot conceive any way that governments, or wealthy philanthropists can apply their funds to greater advantage, in preventing vice, poverty and misery, and promoting virtue, prosperity and happiness, in society, than by furnishing every town or parish, with a small well selected moral and philosophical library, either at prime cost, or gratuitously.— I am now 33 years of age, and this has been my favorite theme, for half of my past life.—I should feel particularly obliged, by the communication of your sentiments on this subject, whether favorable or unfavorable;—and as I have observed that you are a warm friend to temperance, economy, and virtue generally, I would thank you for your opinion whether the general adoption of the Moral Instructor, in schools and families, in the United States, will tend to advance those objects, and fortify and sustain the edifice of freedom, which you have assisted to erect, by devoting your mental powers, and my father by his physical powers, in which cause, by the bye, he ruined his health for life.Accept assurances of my unfeigned esteem and respect.
				
					Jesse Torrey Jun
				
				
			